Case 1:18-cv-03717-RA Document 68-3 Filed 05/22/19 Page 1 of 2




EXHIBIT C
                                        Case 1:18-cv-03717-RA Document 68-3 Filed 05/22/19 Page 2 of 2
                                                                                                                                                                         /




                                                                 POLICE !:>EI?ARTMENT Of THE CITY OF NEW YORK ·
                                                                            1  Desk Appearance Ticke~
                                                                                    (




                   Precinct of Arrest : 032                                         OAT Ser~al No. : 032o.00208                                    OLBS Arrest-ID : M15619916

                   The People of the State of New York VS.                                                      't
                                                                                                                 I
  ,_. .
                   Defendant Name: DANIElls, DESHAWN,
                   Defendant Address: 200 WEST it43 STREET.                                 Age; 30'yrs                                                Date of Birth:
                   200, MANHATT~AN!!!-•!.!NY,!....I..:1~"'------                                    1




                   You must apoear at tbe time and date Indicated aboye and present Ibis fO!Dl to tbe court cler!s.

                   FAILURE To APPEAR WILL REsULT            iN THE issuANCE oriA WA~~NTFOR vouR·ARREST.'
                   Should you fall to appear for the offense charged above, In addition to a warrant being Issued for your arrest, you may be charged with additional
                   violations of the penat law which upon conviction may subject you to a fine, Imprisonment or both. Additionally, If you fall to comply with ttie directions of
                   this Desk Appearance Ticket, any ball paid will be subject to forfleture.


                   Additional Instructions : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                   Acknowledgement of Defendant:

                   I, the undersigned, do hereby acknowledge receipt of the above Desk Appearance Ticket, personally served upon me, and do agree to appear as
                   Indicated.

                                                                                                                                               3" ,J..!_, I 5'"" .

    ><-..
                   Defendant Signature:       ..·                                                                                      Date:

                   ~~L c::· ~ .s;;;;::

                           /sr r .
                                                                                                                                               ::S /~./ I 5""
                          ~-
                                                                                                                                       Date:

                                    D                            ·
                   FingerPrint~?:   _

                   Arresting Officer: TAYLOR, BRIAN       Shield: -                               Rank: DT3                               Tax Reg.: 93~03

                   Squad: GANG SQUAD MANHATTAN                         Command: 598                                         Agency: NYPD

                   A(!Qress of Agency If not NYPD:   --------:------'--1---- -----------
                                                                                           · ·.J ·Af:nount:·$_ ·



                                                                                           3 A~ ls:-
                                                                                                Date




PYOV\o~ \.:."' Mr.\Xl.t"\\-e.\ ~Of' 612~1 I~
""' .... - . . ,   f'Vo.~~     .., "-•   L".., -• -::1                                                                                          DEF 029
